Third District Court of Appeal
                                 State of Florida

                         Opinion filed September 16, 2015.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D14-491
                           Lower Tribunal No. 13-6633
                              ________________
                        Ryan and Jessica Dominguez,
                                     Appellants,

                                           vs.

         Hayward Industries, Inc., Certified Gunite Company
              d/b/a Custom Pools, and John M. Pieklo,
                                     Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Norma S.
Lindsey, Judge.

      Philip D. Parrish, for appellants.

      Wilson, Elser, Moskowitz, Edelman, Dicker LLP, and Anthony P. Strasius
and Edgardo Ferreyra, Jr., for appellee Hayward Industries, Inc.; Restani, Dittmar
& Hauser, P.A., and Helen Ann Hauser, for appellee Certified Gunite Company,
d/b/a Custom Pools and John M. Pieklo.

Before ROTHENBERG, EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Ryan and Jessica Dominguez appeal the entry of final judgments in their

product liability claim against appellees Hayward Industries, Inc., Certified Gunite
Company d/b/a Custom Pools and John M. Pieklo. We affirm because the statute

of repose, section 95.031, Florida Statutes (2003), bars the product liability claim.

      Ryan Dominguez sustained a severe head injury on November 17, 2012

when the filter of his swimming pool exploded. He and his wife, Jessica, sued the

manufacturer and distributor of the pool filter, Hayward Industries, Inc., as well as

the installer of the pool and intermediate distributor of the pool filter, Certified

Gunite Company d/b/a Custom Pools (“Gunite”). They also sued John M. Pieklo,

who acted as the certified pool contractor. The complaint contains counts for strict

liability and negligence against Hayward Industries, Inc., and Gunite; a count for

negligence against Pieklo; and a count for loss of consortium. The delivery and

installation of the pool and filter were completed on December 20, 1999.

      The defendants argued below that the twelve-year statute of repose barred

the Dominguezes’ cause of action, pursuant to section 95.031(2)(b), Florida

Statutes (2003). The defendants also argued that no exception to the statute of

repose applied because the pool filter was a component part that did not constitute

an improvement to real property, pursuant to section 95.031(2)(b)1. The trial court

ultimately entered final judgment in favor of the defendants.

      The issue we must decide is whether the component parts of a system,

namely a pool filter, constitute improvements to real property. We conclude that

they do not.



                                          2
      A trial court’s final summary judgment is subject to a de novo review when
it

is based upon a conclusion of law. See State v. Presidential Women’s Center, 937
So. 2d 114, 116 (Fla. 2006). Inferences are to be derived in favor of the non-

moving party. Holl v. Talcott, 191 So. 2d 40, 43 (Fla. 1966).

      We first reiterate that Florida law requires that statutes be given their plain

and obvious meaning when the language of the statute is clear, unambiguous, and

conveys a clear and definite meaning.       Holly v. Auld, 450 So. 2d 217, 219 (Fla.

1984). This Court has held that statutes must be construed in their entirety, as a

whole, and in such a manner that no part of the statute is rendered meaningless.

State v. Debaun, 129 So. 3d 1089, 1092 (Fla. 3d DCA 2013).

      Product liability actions in Florida are subject to a four-year statute of
limitations, pursuant to section 95.11, Florida Statutes (2013). Section
95.031(2)(b), Florida Statutes (2013), further provides a twelve-year statute of
repose to products liability claims based upon injuries or death caused by a
product with an expected useful life of ten years or less, except for certain
aircraft, vessels, and certain type of railroad equipment, and improvements to
real property, including elevators and escalators.1 Improvements to real property

      1   The statute of repose, section 95.031(2)(b), specifically provides:
               An action for products liability under s. 95.11(3) must be
               begun within the period prescribed in this chapter, with
               the period running from the date that the facts giving rise
               to the cause of action were discovered, or should have
               been discovered with the exercise of due diligence, rather
               than running from any other date prescribed elsewhere in

                                            3
constitute an exception to the statute of repose, pursuant to section
            s. 95.11(3), except as provided within this subsection.
            Under no circumstances may a claimant commence an
            action for products liability, including a wrongful death
            action or any other claim arising from personal injury or
            property damage caused by a product, to recover for
            harm allegedly caused by a product with an expected
            useful life of 10 years or less, if the harm was caused by
            exposure to or use of the product more than 12 years after
            delivery of the product to is first purchaser or lessee who
            was not engaged in the business of selling or leasing the
            product or of using the product as a component in the
            manufacture of another product. All products, except
            those included within subparagraph 1 or subparagraph 2,
            are conclusively presumed to have an expected useful life
            of 10 years or less.

           1. Aircraft used in commercial or contract carrying of
              passengers or freight, vessels of more than 100 gross
              tons, railroad equipment used in commercial or
              contract carrying of passengers or freight, and
              improvements to real property, including elevators
              and escalators, are not subject to the statute of repose
              provided within this subsection.

           2. Any product not listed in subparagraph 1., which the
              manufacturer specifically warranted, through express
              representation or labeling, as having an expected
              useful life exceeding 10 years, has an expected useful
              life commensurate with the time period indicated by
              the warranty or label. Under such circumstances, no
              action for products liability may be brought after the
              expected useful life of the product, or more than 12
              years after delivery of the product to its first purchaser
              or lessee who was not engaged in the business of
              selling or leasing the product or of using the product
              as a component in the manufacture of another product,
              whichever is later.

           3. With regard to those products listed in subparagraph

                                        4
95.031(2)(b)1.
      Section 95.031(2)(b) is triggered once the product is delivered or the work

completed. Allan & Conrad, Inc. v. Univ. of Cent. Fla., 961 So. 2d 1083, 1086

(Fla. 5th DCA 2007).      The statute forms no basis for recovery based upon an

injury caused when a product was purchased twelve or more years before the

injury. Firestone Tire & Rubber Co. v. Acosta, 612 So. 2d 1361, 1362 (Fla. 1992).

      The term “improvements to real property” in section 95.031(2)(b)1 is

undefined. See Hillsboro Island House Condo. Apts., Inc. v. Town of Hillsboro

Beach, 263 So. 2d 209, 213 (Fla. 1972)(relying on the definition of “improvement”

in Black’s Law Dictionary, to define a beach erosion project as a capital

improvement). The Florida Supreme Court in Hillsboro defined “improvement,”

as contained in Black’s Law Dictionary, 890 (4th ed. rev. 1969), as follows:



                 1., except for escalators, elevators, and improvements
                 to real property, no action for products liability may
                 be brought more than 20 years after delivery of the
                 product to its first purchaser or lessor who was not
                 engaged in the business of selling or leasing the
                 product or of using the product as a component in the
                 manufacture of another product. However, if the
                 manufacturer specifically warranted, through express
                 representation or labeling, that the product has an
                 expected useful life exceeding 20 years, the repose
                 period shall be the time period warranted in
                 representations or label.

(emphasis added).


                                          5
             A valuable addition made to property (usually real estate)
             or an amelioration in its condition, amounting to more
             than mere repairs or replacement of waste, costing labor
             or capital, and intended to enhance its value, beauty or
             utility or to adapt it for new or further purposes.

Hillsboro, 263 So. 2d at 213. See also Bernard Schoninger Shopping Ctrs., Ltd v.

J.P.S. Elastomerics, Corp., 102 F.3d 1173, 1177 (11th Cir. 1997)(relying on

Hillsboro and Black’s Law Dictionary’s definition of “improvement” to conclude

that the replacement of a shopping center’s entire roof was an “improvement to

real property.”). In Pinnacle Port Community Association, Inc. v. Orenstein, 952
F.2d 375 (11th Cir. 1992), for example, the issue was whether to apply the five-

year statute of limitations for actions on breach of contract, or the four-year statute

of limitations for actions “founded on the design, planning or construction of

improvement . . . .”. The court held that the “repairs were intended not to enhance

the assumed value of the property but to restore the walls to their original

watertight state.” Id. at 378. These constituted repairs rather than improvemens.

Id. (relying upon Black’s Law Dictionary’s definition of “repair”).

      Florida law supports the proposition that a product maintains its fundamental

characteristics when it is connected to real property. See Comm. Fin. Co. v.

Brooksville Hotel Co., 123 So. 814, 816 (Fla. 1929)(holding that a refrigerator,

even though it is attached by wires and pipes to the building and may even be

placed upon a specially constructed base or foundation, is personalty and not a



                                          6
fixture); Sweeting v. Hammons, 521 So. 2d 226, 228-330 (Fla. 3d DCA

1988)(holding that two bars, icemaker, coolers, water heater, air conditioner,

cabinets and shelving were not fixtures); First Fed. Sav. and Loan Ass’n of

Oklaloosa Cnty, v. Stovall, 289 So. 2d 32 (Fla. 1st DCA 1974)(holding that a hot

water heater, sink, plumbing attachments, countertop and backsplash, dishwasher,

disposal unit, lights, cabinets, range hood and drop-in range were all personalty

and not fixtures); Zimring-McKenzie Const. Co. v. City of Pinellas Park, 237 So.
2d 576 (Fla. 2d DCA 1970) (holding that underground water and sewer systems

installed in a subdivision were personal property and not fixtures); GECC Leasing

Corp. v. Berkshire Life Ins. Co., 226 So. 2d 231, 233 (Fla. 4th DCA 1969)(holding

that air conditioning units were not fixtures, but personal property).

      Other jurisdictions have similarly held that component parts do not

constitute improvements to real property.         See, e.g., Harford Ins. Group v.

Statewide Appliances, Inc., 484 P.2d 569 (Nev. 1971)(involving a products

liability claim arising from a fire caused by a water heater, applying the three-year

ordinary tort statute of limitations to the personal property, and a four-year statute

governing injury to realty for damages to the building); Owens v. Combustion

Eng’g, Inc., 279 F. Supp. 257 (E.D. Va. 1967)(involving a suit for burns suffered

while the user was trying to relight a gas water heater, applying the ordinary statute

of limitations for tort action, holding that the suit was barred).



                                           7
      The pool filter, a component part of the swimming pool, thus does not

constitute an improvement to real property within the context of section 95.031.

The plain and obvious meaning of the language contained in section 95.031

supports this conclusion.

      The products liability statute of repose, section 95.031, barred the

Dominguezes’ cause of action. It is undisputed that the pool and pool filter were

delivered and installed at the Dominguezes’ residence on December 20, 1999, the

date on which the twelve-year statute of repose began to run.            As such, the

Dominguezes’ product liability claim is untimely. We therefore affirm the trial

court’s rulings and decline to address the remaining arguments raised.

      Affirmed.




                                         8